Citation Nr: 1341096	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy of the right arm to include as secondary to the service-connected cervical spine disability.

2.  Entitlement to service connection for carpal tunnel syndrome of the right hand, to include as secondary to the service-connected cervical spine disability.

3.  Entitlement to service connection for an enlarged heart with scarring, to include as secondary to the service-connected hypertension.

4.  Entitlement to service connection for an eye disorder, including failing eyesight, to include as secondary to the service-connected hypertension.

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Roanoke, Virginia.

In the course of the appeal, the Veteran indicated that he wished to testify at a hearing before the Board.  He subsequently submitted a statement March 2012 wherein he withdrew his hearing request.  In October 2012, he indicated that he desired a hearing by live videoconference "if needed."  Clarification obtained in November 2012 revealed he did not desire a videoconference or any other type of hearing.  Given this, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

In December 2012, the Board adjudicated a claim for hypertension and remanded the above-captioned matters for additional development.  

The Board notes that the claims involving the right arm and eyes are characterized differently than they appeared at the time of the last remand.  For these claims, the medical evidence has revealed multiple diagnoses involving the claimed body part.  To more accurately reflect these claims, they have been expanded and recharacterized as captioned on the title page.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

With specific regard to the right arm claim, as discussed below, the Board finds that service connection is warranted for cervical radiculopathy of the right arm.  Additionally however, he has been diagnosed with carpal tunnel syndrome of the right hand.  While normally an allowance of the benefit sought (here, service connection for a right arm disability) would resolve the appeal, the Board finds that the medical evidence in this case points to the presence of a second, separate disability affecting the same body part.  As such, the Board has recharacterized the claim into Issues #1 and #2 as captioned above.   

With regard to the claims involving radiculopathy of the legs, as discussed further in the remand below, a statement of the case must be issued on these claims.  Manlincon v. West, 12 Vet. App. 238 (1998).

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in July 2013 correspondence, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

In December 2012, the Board referred claims for service connection for posttraumatic stress disorder and a higher rating for a pelvis disability.  These issues have still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The claim for service connection for an eye disorder, and the claims for higher ratings for radiculopathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cervical radiculopathy of the right arm is related to service-connected intervertebral disc disease of the cervical spine.

2.  Carpal tunnel syndrome of the right hand was not manifest during service or within one year of separation.  Carpal tunnel syndrome of the right hand is not attributable to service.

3.  Carpal tunnel syndrome of the right hand is unrelated (based on causation or aggravation) to a service-connected disease or injury, including service-connected intervertebral disc disease of the cervical spine.

4.  Left ventricular hypertrophy is related to service-connected hypertension.


CONCLUSIONS OF LAW

1.  Cervical radiculopathy of the right arm is proximately due to or the result of service-connected intervertebral disc disease of the cervical spine.  
38 C.F.R. § 3.310 (2013).

2.  The criteria for service connection for carpal tunnel syndrome of the right hand have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).
3.  Carpal tunnel syndrome of the right hand is not proximately due to or the result of a service-connected disease or injury.  38 C.F.R. 3.310 (2013).

4.  Left ventricular hypertrophy is proximately due to or the result of service-connected hypertension.  38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in January 2009, March 2009, and April 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, including on a secondary basis, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters additionally provided him with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has been afforded VA examinations for the claims herein decided.  

The Board does observe that while VA examinations have been conducted, a VA medical opinion has not been obtained on the claim for carpal tunnel syndrome.  The Board, however, finds that no such examination is required in this case.  As will be explained below, the evidence does not show that there was a disease, injury, or event in service to which a current disorder could be related, or that the disorder, by definition, could be related to a service-connected disability.  As such, the Board finds that a VA examination for the claim is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  Consequently, VA is under no duty to afford the Veteran an additional VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board is further satisfied that the RO has substantially complied with its December 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ afforded the Veteran VA examinations for the claims herein decided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims herein decided.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as organic diseases of the nervous system, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).
Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

Cervical Radiculopathy of the Right Arm

In this case, the Veteran was awarded service connection for intervertebral disc disease of the cervical spine in an August 2012 rating decision.

In December 2012, the Board remanded the claim in order to obtain an opinion on whether the Veteran has a right arm or hand disability that is secondary to, or has been made chronically worse, by his service-connected disability of the cervical spine.

In response to the Board's remand, a VA examination was conducted in January 2013, and entered into the record in February 2013.  Examination results revealed limitation of motion in internal and external rotation of the right shoulder and pain on movement.  The examiner concluded, "the Veteran has symptoms of pain radiating into the right arm and hand which is a function of his already rated cervical spine condition."  He found, however, that the opinion requested of him specifically asked for a condition of the arm and hand, and as the current condition originated from the neck, there was no independent right arm or hand disorder.

Treatment notes of record further support the presence of cervical radiculopathy of the right arm.  In September 2012, the Veteran sought treatment for discomfort in the neck radiating to the right arm with tingling in the arm and hand.  He was diagnosed with cervicalgia with radicular component.

In January 2013, the Veteran sought treatment at the VA pain clinic for neck pain with numbness and tingling into the right arm.  He was diagnosed with cervical radiculopathy.

In February 2013, the Veteran sought treatment the VA neurology clinic.  He complained of radiating pain down the right arm without weakness.  The neurologist reviewed the results of a MRI conducted the prior month.  He stated, "an MRI has been done which confirms the etiology of his problem with a moderate severe right and moderate left foraminal narrowing at C6-7."

In September 2013, the Veteran sought private emergency treatment and was diagnosed with a cervical nerve root disorder, and was provided with information concerning cervical radiculopathy.

Based on a review of this evidence, the Board finds that service connection for cervical radiculopathy, as secondary to service-connected intervertebral disc syndrome of the cervical spine, is warranted.  This evidence, particularly the MRI results as interpreted by the February 2013 neurologist, establish the presence of radiculopathy of the right arm as caused by his cervical spine disability.  While the opinions provided do not contain an explicit rationale for the conclusions reached with regard to cervical radiculopathy, the Board finds that this disability, by its very diagnosis, indicates that it is related to the cervical spine.  The Board concludes that service connection is warranted for cervical radiculopathy, as secondary to service-connected cervical intervertebral disc syndrome.

Moreover, despite the fact that the February 2013 VA examiner offered a negative nexus opinion, the Board finds that the examiner's statements actually support the claim.  The examiner, narrowly construing the examination directives, essentially opined that the current right arm symptoms are attributable to his cervical spine disability.  As such, they could not be categorized as an independent disorder of the right arm.  The Board finds that these conclusions nonetheless support the claim.
The only possible evidence to the contrary are findings of June 2006 and July 2012 VA examiners.  The June 2006 VA examiner assessed complaints of tingling and numbness, and diagnosed peripheral neuropathy of the upper and lower extremities.  The examiner found these disabilities likely related to past alcohol problems.  On VA examination in July 2012, the examiner found no signs or symptoms of radiculopathy.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

The Board finds the opinion of the June 2006 VA examiner to be of low probative value to this claim.  The examiner's opinion pertained to a different disability, namely, peripheral neuropathy.  As such, the opinion on the etiology of the condition is not relevant to this claim.  Moreover, no rationale was offered. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  

The opinion of the July 2012 VA examiner is also of limited probative value.  While the examiner did not find that radiculopathy was present on examination, this does not equate to a negative nexus opinion on the etiology of the Veteran's symptoms.
 
In contrast, the 2013 medical reports discussed above are adequate for the purposes of adjudication.  The findings were factually accurate and fully articulated, and valid medical analyses, including diagnostic testing, were applied to support the conclusions reached.  See Nieves-Rodriguez, 22 Vet. App. at 304.  
To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for cervical radiculopathy of the right arm is warranted.

Carpal Tunnel Syndrome of the Right Hand

As noted, the Board remanded the claim for service connection for a right arm disability in December 2012 in order to determine whether the Veteran had a right arm or hand disorder secondary to his service-connected cervical spine disability.

In February 2013, a VA examination of the right arm and hand was conducted.  The Veteran was diagnosed with carpal tunnel syndrome of the right hand.  He reported numbness and tingling in the right hand since 1989.  He reported that the condition had grown progressively worse over the years.  The etiology of the diagnosis was not discussed.

As for the in-service incurrence of the condition, initially, the Board notes that the Veteran has not alleged, that he has carpal tunnel syndrome of the right hand as a result of combat.  As a result, the combat provision is not for application in this case. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

The Veteran's service treatment records are devoid of any complaints, diagnoses, or treatment for any problem with the Veteran's right hand, including carpal tunnel syndrome.  The Veteran's separation examination report is not on file.  However, treatment records dated from February 1988 and March 1988, shortly before discharge, are silent for any neurological problems or complaints, including in the right hand.  

Moreover, the record shows the Veteran did not seek treatment immediately following his separation from service or for many years thereafter.  

A VA examination conducted in August 1989 was silent for any neurological disorder of the right hand, including carpal tunnel syndrome.  The examiner found that all motions of the shoulders and upper extremities were full.  The Veteran had a firm grip and firm opposition of the thumb to all fingers bilaterally.

On a general medical VA examination in June 2006, nearly 20 years after discharge, the examiner found, "Tinel's sign was negative bilaterally in both upper extremities, indicating no carpal tunnel syndrome."  The examiner instead diagnosed peripheral neuropathy, which was found more likely than not related to past alcohol problems.  

No evidence of carpal tunnel syndrome was found on VA nerves examination in July 2012.  Nerve testing of the right upper extremity was normal.  Tinel's sign was negative.  Phalen's sign was negative.  The examiner noted that EMG testing conducted in 2006 of the right upper extremity was normal.

As discussed above, in September 2012, the Veteran complained of tingling in the right arm and hand.  He was diagnosed with cervicalgia with radicular component.  In January 2013, the Veteran was diagnosed with cervical radiculopathy.  In a February 2013 VA treatment record, it was noted that an MRI had been conducted, revealing moderate severe right and moderate left foraminal narrowing at C6-7, which was found to be responsible for his right arm pain.  In September 2013, the Veteran sought treatment and was diagnosed with a cervical root disorder.  He was provided medical information concerning cervical radiculopathy.

In addition to the lack of evidence showing that carpal tunnel syndrome manifested during active duty service or within one year, the evidence of record does not link carpal tunnel syndrome of the right hand to the Veteran's service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service, and the Veteran has not contended otherwise.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

On the issue of secondary service connection, there is no dispute that the Veteran is service-connected for intervertebral disc syndrome of the cervical spine with radiculopathy and carries a current diagnosis of carpal tunnel syndrome of the right hand.  However, the file is devoid of any evidence to show that the Veteran's service-connected disability caused or aggravated his carpal tunnel syndrome of the right hand.  

By definition, carpal tunnel syndrome is compression of the median nerve as it passes through the carpal tunnel in the wrist.  Merck Online Medical Manual.  It is also defined as "a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow."  Dorland's Illustrated Medical Dictionary 1812 (30th ed. 2003).  See also Getchell v. Brown, 8 Vet. App. 14 (1995) (finding, carpal tunnel syndrome is "'a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand....; Wilson v. Brown, 7 Vet. App. 542 (1995) (finding, "Carpal tunnel syndrome is 'a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.'"  By very definition, carpal tunnel syndrome is a disorder of the median nerve, unrelated to the cervical spine.

In the absence of any competent evidence to the contrary, the preponderance of the evidence is against the claim for secondary service connection.

The only other evidence of record to support the claim are the Veteran's lay assertions, and those of his family and friends.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran is competent to describe any symptoms in service.  Here however, the Veteran has specifically contended that his symptoms arose in 1989, after discharge.  See February 2013 VA examination report.  Moreover, the records throughout service do not document problems with the Veteran's right hand or wrist.  Thus, the Board finds there is no evidence to support in-service right hand pathology, even considering lay contentions.

The Board acknowledges the Veteran's lay statements that he suffered from numbness and tingling in the hand within a year after discharge.  The Veteran is competent to report these symptoms, and any information conveyed to him by his physician, such as a contemporaneous medical diagnosis or opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau and Buchanan).  Here however, the most credible and probative information is contained the medical record.  The medical evidence from within one year of discharge disclosing no impairment of the right hand, and in fact showing evidence to the contrary, as indicated by the August 1989 VA examiner, outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  Here, the medical evidence disclosing no impairment is far more credible and probative than the lay evidence.

As to whether the Veteran is competent to opine that his carpal tunnel syndrome of the right hand is related to service or a service-connected disability, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).   Here however, any such lay statements are so lacking in rationale as to be virtually non-probative.  

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  By the same logic, a conclusory generalized lay statement suggesting a nexus between a current disability and a service-connected disability would also, contrary to the intent of Congress, result in medical examinations being routinely and virtually automatically provided to all veterans.

Finally, the Board notes that, chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, again, there is no credible proof of neurologic dysfunction, including carpal tunnel syndrome of the right hand, until more than one year after service.

To the extent the Veteran argues a continuity of symptomatology between the present condition and in-service injury or disease, the United States Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).   (holding, "nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Here, there is evidence of carpal tunnel syndrome of the right hand.  However, carpal tunnel syndrome of the right hand was not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.    
For these reasons, the Board finds the preponderance of the evidence is against the claims for service connection.

In short, there is competent evidence that the Veteran has carpal tunnel syndrome of the right hand; however, the more probative and credible evidence establishes that there is no relationship to service, or a service-connected disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart

In December 2012 the Board remanded the Veteran's claim for service connection for a heart disorder.  At that time, the record contained documentation dated from prior to the claim showing evidence of a heart disability.  However, subsequent records did not show symptoms of heart disease or diagnoses.  A VA medical examination was requested to identify any current heart disease and for an opinion on the relationship between any such disease and the Veteran's service-connected hypertension.  

The examiner was also asked to definitively rule in or rule out the presence of an enlarged heart with scarring.  If there was any history of this, the examiner was to establish whether there were any residuals, no matter how slight.

A number of relevant records were obtained in response.  In January 2013, a VA cardiology examination was conducted.  The Veteran underwent an ECG, Holter monitor testing, and stress testing.  The examiner diagnosed LVH (left ventricular hypertrophy) by voltage criteria on his ECG.  

A second examination was conducted in February 2013.  The examiner found no evidence of heart disease.  He noted that myocardial perfusion stress/rest imaging revealed no ischemia and no evidence of old myocardial damage/scarring, as well as a normal left ventricular function and size.  Holter monitoring revealed no clinically significant arrhythmia and a cardiac echo was normal.  
In April 2013, the January 2013 examiner conducted another cardiac examination.  The examiner again noted LVH by voltage criteria based on the ECG testing that had been conducted.  The examiner stated that the Veteran had a normal echo with no evidence of left ventricular hypertrophy, and a normal stress test with no evidence of a scar or ischemia.  As these tests were normal, the examiner found no hypertensive heart disease. 

Subsequently, the Veteran submitted an April 2013 private medical report of the Carilion Cardiology Clinic.  The physician reviewed the Veteran's records, including the January 2013 echocardiogram and the Holter monitor.  The physician conducted an EKG.  Based on the evidence, the physician diagnosed the Veteran with "resistant hypertension with LVH."

Based on a review of this evidence, the Board finds that service connection for left ventricular hypertrophy, as secondary to service-connected hypertension, is warranted.  The ECG results as interpreted by the January 2013 VA examiner and physicians at the Carilion Cardiology Clinic, establish the presence of left ventricular hypertrophy as caused by his hypertension.  

The Board recognizes the findings of the February 2013 VA examiner and the April 2013 examination report.  However, neither disputes the existence of LVH by voltage criteria on ECG as recognized by the January 2013 VA examiner and the private physicians.  Indeed, there is no evidence explicitly to the contrary of these findings.  The January 2013 VA examination report and report of Carilion Cardiology Clinic are fully adequate for the purposes of adjudication.  The findings were factually accurate and fully articulated, and valid medical analyses, including diagnostic testing, were applied to support the conclusions reached.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

To the extent that there is any reasonable doubt, that doubt is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for left ventricular hypertrophy is warranted.



ORDER

Service connection for cervical radiculopathy of the right arm is granted.

Service connection for carpal tunnel syndrome of the right hand is denied.

Service connection for left ventricular hypertrophy is granted.


REMAND

After having carefully considered the case, and for the following reasons, the Board believes that the claims remaining on appeal must be remanded for further development of the record.

With regard to the claims for radiculopathy of the lower extremities, in a March 2013 letter, the Veteran expressed disagreement with the RO's August 2012 initial assignment of 10 percent ratings for these disabilities.  A SOC was not rendered for these claims.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim for an eye disorder, the record documents a number of diagnoses.  As noted by the Board in December 2012, a June 2002 private medical record documented retinal hemorrhage, likely due to anemia versus poorly controlled hypertension.  A private physician wrote in November 2005 that the Veteran had complications of high blood pressure that primarily revolved around some intermittent blurring of his vision, although an eye examination was found to be grossly normal on that occasion.  VA treatment records from 2008 and 2009 diagnosed recurrent pterygium, as well as disorders of refraction and accommodation that were not specified.  As a VA examination relative to the eyes had not yet been conducted, the Board ordered one.  The Board sought an opinion on the issue of secondary service connection.

On VA examination in January 2013, the Veteran was diagnosed with pterygium, unlikely related to hypertension, and refractive error, likely related to pterygium but unlikely related to hypertension.  The rationale for the opinions was that there are no such connections in the ophthalmic literature.
The Board notes that a December 1984 service treatment record shows that the Veteran sought treatment for a feeling that something was in his eye, or something was sticking in his eyelid.  On examination, nothing was found and no swelling or redness was present.  He was assessed with a foreign body in the eye and the eye was irrigated with sterile water.  There was no relief of the symptoms following irrigation.  Further evaluation was ordered.  On further evaluation, the eye was again irrigated and the Veteran was again assessed with a foreign body in the eye.

The Board finds that prior to appellate adjudication, an opinion should be sought on whether the Veteran's current diagnoses, particularly recurrent pterygium (which is defined as a vascular growth of the outer eye covering extending over the cornea, see July 2006 VA treatment record), may be related to service.

Also on remand, the examiner should address the November 2005 private medical statement that the Veteran's complications of hypertension include blurred vision.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue an SOC with respect to the issues of entitlement to higher ratings for radiculopathy of the right leg, and radiculopathy of the left leg.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of the issue.  The claim should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

2.  The Veteran should be afforded a VA eye examination to address the nature and likely etiology of his eye disorders.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any eye disorder is due to an injury or other event or incident of the Veteran's period of active service.  

In so doing, the examiner should address the December 1984 service treatment record showing treatment for the sensation of a foreign body in the eye.
	
The examiner should additionally offer comments and an opinion addressing whether it is at least as likely as not that any eye disorder was caused or aggravated (permanently made worse) by the Veteran's service-connected hypertension.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

In so doing, the examiner should address the November 2005 private medical statement that the Veteran's complications of hypertension include blurred vision.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   
 
5.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  All applicable laws and regulations, and all evidence received should be considered.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


